      Case 1:20-cv-01842-ALC-GWG Document 20
                                          17 Filed 09/30/20
                                                   09/16/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID RILEY,
                                                                Index No.: 20-cv-01842-ALC
                                    Plaintiff,
                                                                STIPULATION FOR THE
                v.                                              PRODUCTION AND
                                                                EXCHANGE OF
IS CHRYSTIE MANAGEMENT LLC, d/b/a                               CONFIDENTIAL
PUBLIC HOTEL; and ANGELA ALLEYNE,                               INFORMATION

                                    Defendants.


                IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, David

Riley (hereafter “Plaintiff”), and Defendants IS Chrystie Management LLC, d/b/a Public Hotel

(the “Hotel”) and Angela Alleyne (“Alleyne”) (the Hotel and Alleyne, collectively, “Defendants”),

through their undersigned counsel, as follows:

                1.      Any party may designate as “Confidential Matter” any document or

information which it, in good faith, believes is confidential business or personal information. The

entering into this Stipulation of Confidentiality shall not constitute an acknowledgment by the

parties that material designated as “Confidential Matter” is in fact confidential and such

designation shall have no precedential or evidentiary value including, without limitation, any

determination regarding the admissibility of the document so designated. The parties are entering

into this Stipulation of Confidentiality in order to facilitate discovery.

                2.      “Confidential Matter” shall be used solely for the purposes of litigating this

lawsuit and not for any other purpose or lawsuit.

                3.      No designation of “Confidential Matter” shall be made unless counsel for

the designating party believes in good faith that it is significant to the interest of his/her client or



                                                   1
      Case 1:20-cv-01842-ALC-GWG Document 20
                                          17 Filed 09/30/20
                                                   09/16/20 Page 2 of 6




to the privacy interests of other individuals that the designated matter be kept confidential and that

the client would consider this matter, in the absence of litigation, to be confidential.

               4.      In the event either party receives information or material derived from a

source other than from a party to this litigation and the information or material received from that

source is the same in substance as information or material previously provided by a party and

designated as “Confidential Matter,” either party may petition the Court to have such information

or material likewise designated as “Confidential Matter.”

               5.      No designation of “Confidential Matter” shall be effective unless there is

placed or affixed on each document or group of documents (in such manner as will not interfere

with the legibility thereof) a “CONFIDENTIAL” notice or the equivalent. Deposition testimony

may be designated as “Confidential Matter” either by: (i) identifying the portion of testimony as

“Confidential Matter” at the deposition; or (ii) written notice to the other party within 15 days of

receipt of the deposition transcript. Any confidential designation which has been or is omitted

prior to or subsequent to the entry of this Stipulation of Confidentiality may be corrected by written

notification to opposing counsel.

               6.      Documents designated “Confidential Matter” may not be disclosed by any

person to anyone other than to the following: (i) the Court; (ii) counsel for the parties; (iii)

employees of counsel for the parties, including associate attorneys, paralegals, litigation assistants,

and secretarial, stenographic, and clerical personnel assisting such counsel in this action; (iv)

current employees of Defendants; (v) Plaintiff; (vi) third party deponents; and (vii) insurers of

Defendants, provided, however, that disclosure of documents designated “Confidential Matter” to

any such individual will be restricted to such “Confidential Matter” as the parties’ counsel



                                                  2
      Case 1:20-cv-01842-ALC-GWG Document 20
                                          17 Filed 09/30/20
                                                   09/16/20 Page 3 of 6




reasonably and in good faith believes needs be disclosed to the individual in order for counsel to

properly prepare the case for trial.

                7.      Any information or material designated “Confidential Matter” shall be

disclosed only to those persons designated in paragraphs 6 (iv), (v), and (vi): (a) who shall have

read this Stipulation of Confidentiality; and (b) who, prior to the receipt of any “Confidential

Matter,” shall agree to be bound by the terms hereof. Nothing herein shall prevent disclosure

beyond the terms of this Stipulation of Confidentiality if the party claiming confidentiality

consents in writing to such disclosure, or if the party seeking such disclosure, upon timely notice

to the other parties, receives the approval of the Court.

                8.      A party may apply to the Court for a ruling that deposition testimony or a

document (or category of documents) designated as “Confidential Matter” is not entitled to such

status and protection. The party or other person that designated the document as “Confidential

Matter” shall be given notice of the application and an opportunity to respond.

                9.      In the event that Plaintiff or Defendants wish to file any “Confidential

Matter” with the Court prior to trial, the party seeking to file such “Confidential Matter” with the

Court shall meet and confer with the other party in good faith regarding appropriate redactions to

the “Confidential Matter” at least seven (7) days prior to the anticipated filing of the “Confidential

Matter.” The parties shall cooperatively agree what, if any, parts of the “Confidential Matter”

must be redacted prior to filing and shall file such “Confidential Matter” pursuant to any Court

established directions or procedures. Notwithstanding any agreement or lack of agreement as to what
sections should be redacted as "Confidential Matter," the parties shall thereafter comply with paragraph 2.E
of Judge Gorenstein's Individual Practices.




                                                    3
      Case 1:20-cv-01842-ALC-GWG Document 20
                                          17 Filed 09/30/20
                                                   09/16/20 Page 4 of 6




                10.        The specification of appropriate safeguards concerning evidence at trial is

specifically reserved for action by the Court or later agreement by the parties at or before trial.

                11.        This Stipulation of Confidentiality is intended only to govern the procedures

for disclosure of confidential documents, material, and information. Nothing contained in this

Stipulation of Confidentiality is intended to, or shall be construed to waive any objections by any

party, including objections on the grounds of privilege and/or confidentiality, to any requests for

discovery by any other party in this action. Moreover, nothing contained in this Stipulation of

Confidentiality shall be construed as an admission by any party regarding the general admissibility

of materials designated as “Confidential Matter.”

                12.        Nothing contained in this Stipulation of Confidentiality shall be construed

to prevent any party from making an application to the Court for revision of the terms of this

Stipulation of Confidentiality.

                13.        All “Confidential Matter” and all copies thereof are to be destroyed or

returned to the party claiming confidentiality within thirty (30) days after trial, appeal, settlement

or other final resolution of this action. This provision does not apply to the Court.

                14.        Should any party to this Stipulation of Confidentiality become obligated to

produce any “Confidential Matter” in response to a third party’s service of a subpoena or other

legal process, said party will notify the party claiming confidentiality of such service within five

(5) days of its receipt.

                15.        Nothing contained in this Stipulation of Confidentiality shall restrict or

impair a party’s ability to use its own designated “Confidential Matter.”




                                                     4
Case 1:20-cv-01842-ALC-GWG Document 20
                                    17 Filed 09/30/20
                                             09/16/20 Page 5 of 6
Case 1:20-cv-01842-ALC-GWG Document 20
                                    17 Filed 09/30/20
                                             09/16/20 Page 6 of 6




 30th        September




 United States Magistrate Judge
